ORDER
This case was called before the court on January 22, 1945 at which time both parties agreed that the family would hold another conference during the following week and would report back to the court on January 29, 1945 the result of the conference. When the case was called on Monday morning, January 29, 1945, Laisene of Nuuuli stated in open court that as a result of the further meeting of the members of this family he desired to withdraw his objection and to consent that Tulafono of Nuuuli should hold the matai name “Fagaima”. Now, therefore,
IT IS ORDERED, ADJUDGED AND DECREED that Tulafono of Nuuuli is the true and lawful successor and holder of the matai name “Fagaima” and that he be allowed forthwith to register this name.
*170IT IS FURTHER ORDERED, ADJUDGED AND DECREED that a certified copy of this order be forthwith delivered to the Attorney General of American Samoa.
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that court cost in this case be taxed in the sum of $25.00 and that the cost be paid in equal parts by Tulafono of Nuuuli and L. Laisene of Nuuuli.